DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Office Action is in response to the Applicant’s response filed on 09/15/2021.
 
	Claims 1-20 are unchanged; therefore, claims 1-20 are pending in the application, of which, claims 1, 9, and 17 are presented in independent form.

Response to Arguments
Applicant's arguments filed 09/15/2021 have been fully considered but they are not persuasive. 
The applicant argues that the combination of Arikan and Kalra does not teach the limitation “generating a spatial reference identifier based on one or more coordinates that are associated with the road segment, wherein the spatial reference identifier includes a matrix row number, a matrix column number, an orientation, and a vertical level that are combined as bit fields in a numerically formatted integer;” due to Kalra not teaching that the data item is stored as a numerically-formatted integer that includes the recited values in different bit fields of the integer (pgs. 7-8 of Response), the examiner respectfully disagrees. Examiner notes that the applicant’s claim language does not claim that the data item is stored as a numerically-formatted integer that includes the Based on applicant’s specification [0030], the examiner interprets a spatial reference identifier to be any type of spatial information that enables a system to distinguish the target road segment from other road segments (e.g. segment ids, coordinates, vector data, etc.). Examiner interprets coordinates as latitude and longitude which are used as matrix row and column numbers. Examiner depended on Kalra to teach the attributes can be combined as bit fields in a numerically formatted integer. Kalra, [0005], discloses determining context information associated with one or more data items (e.g. attributes) stored at one or more nodes, determining one or more computations for processing the one or more data items based on the context information (e.g. navigation process), and causing a serialization of the one or more computations and/or context information and Examiner interprets serialized computation integrates one or more of the binary data items as data items combined as bit fields in a numerically formatted integer. Further, Kalra, [0046], discloses the serialization process entails the conversion of the one or more computations into a format, syntax or metadata structure suitable for being appended to, attached to or associated with the data items. Examiner interprets that the serialization process can convert the output to what format is needed for storage including the argued a numerically-formatted integer that includes the recited values in different bit fields of the integer. Therefore, the combination of Arikan and Kalra does teach the limitation “generating a spatial reference identifier based on one or more coordinates that are associated with the road segment, wherein the spatial reference identifier includes a matrix row number, a matrix column number, an orientation, and a vertical level that are combined as bit fields in a numerically formatted integer;”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 7, 9, 10, 14-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Arikan et al. (U.S. Pub. 2013/0328924, previously cited), hereinafter Arikan, in view of Kalra et al. (U.S. Pub. No. 2013/0007063, previously cited), hereinafter Kalra.

Regarding independent claim 1, Arikan teaches a method for associating content with a road segment, (Arikan, [0085]-[0086], discloses generating a variety of tiles for client devices to render to generate roads, building, and surrounding scenery using the description of the road, building, and other geometries that are placed in each of the tiles.) the method comprising: 
generating a spatial reference identifier based on one or more coordinates that are associated with the road segment, wherein the spatial reference identifier includes a matrix row number, a matrix column number, an orientation, and a vertical level (Arikan, [0136], discloses that road segment data stores data defining the location and properties of roads. In combination, Arikan, Fig. 8 and [0150]-[0152], discloses that road segments are defined with a segment ID (i.e., a unique identification), one or more names, geometry information about the road segment (e.g. coordinates), and attribute information defining metadata about the road segment such Based on applicant’s specification [0030], the examiner interprets a spatial reference identifier to be any type of spatial information that enables a system to distinguish the target road segment from other road segments (e.g. segment ids, coordinates, vector data, etc.). Examiner interprets coordinates as latitude and longitude which are used as matrix row and column numbers.)
generating an attribute of the road segment based on the content and the spatial reference identifier, wherein the attribute of the road segment includes the spatial reference identifier; (Arikan, [0085]-[0086], discloses generating a variety of tiles for client devices to render to generate roads using the description of the road and other geometries that are placed in each of the tiles. In combination, Arikan, [0136], discloses that road segment data stores data defining the location and properties of roads. In combination, Arikan, [0144]-[0145], discloses that road, land cover, and building geometries are sent to the tile generator to assign the different geometries (both roads and land cover) to the various tiles and outputs tile data to storage which is accessed by client mapping applications in order for the applications to generate maps for viewing by a user.) and
transmitting the attribute of the road segment to a first navigation system, including the spatial reference identifier, wherein the first navigation system performs at least one navigation operation based on a first road database, the attribute of the road segment, and the spatial reference identifier. (Arikan, [0276],  Examiner interprets that when the map generator generates map information with encoded vector and other data for the road segment in the map tile for specific coordinates then the spatial reference identifier is being encoded into and being sent to the device since a spatial reference identifier is any type of spatial information that enables a system to distinguish the target road segment from other road segments.)
However, Arikan does not explicitly teach wherein the spatial reference identifier includes a matrix row number, a matrix column number, an orientation, and a vertical level that are combined as bit fields in a numerically formatted integer;
On the other hand, Kalra teaches wherein the spatial reference identifier includes a matrix row number, a matrix column number, an orientation, and a vertical level that are combined as bit fields in a numerically formatted integer; (Kalra, [0005], discloses determining context information associated with one or more data items (e.g. attributes) stored at one or more nodes, determining one or more computations for processing the one or more data items based on the context information (e.g. navigation process), and causing a serialization of the one or more computations and/or context information and associate the serialization with the one or Examiner interprets serialized computation integrates one or more of the binary data items as data items combined as bit fields in a numerically formatted integer. Kalra, [0043] and [0088]-[0092], discloses a navigation system that acquires data from geo-location data provider or mapping data sources (e.g. location information and other data be it current and/or historical) for generating route and coordinate data via data analysis platform. Data sources may include traffic data, road condition data, weather data, event data, pedestrian/other user provided data, etc. Real-time processing of the data items can be performed with resulting computations being serialized and associated with the data items.)
Arikan [0282] discloses a mapping service then transmits route data for navigation to the device. The navigation system of Kalra can be the mapping service of Arikan. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified Arikan to incorporate the teachings of serialization of data items for use by navigation systems of Kalra because both address the same field of mapping and navigation systems and by incorporating 
One of ordinary skill in the art would be motivated to do so as to provide data that can be migrated to the closest possible computation level across a distributed computing environment with minimized or improved cost, energy consumption, security enforcement requirements, privacy regulation, etc., as taught by Kalra [0002].

Regarding claim 3, Arikan, in view of Kalra, teaches the method of claim 1, wherein: the matrix row number and the matrix column number specify a mapping point associated with the road segment; the orientation specifies an orientation associated with the road segment; and the vertical level specifies a vertical level associated with the road segment. (Arikan, [0276], discloses a requestor device that requests a map for a particular region (e.g., using latitude/longitude information), and the map generator creates or uses pre-generated map tiles for the region, then sends data for these tiles to the device. In combination, Arikan, [0136], discloses that road segment data stores data defining the location and properties of roads. In combination, Arikan, Fig. 8 and [0150]-[0152], discloses that road segments are defined with a segment ID (i.e., a unique identification), one or more names, geometry information about the road segment (e.g. coordinates), and attribute information defining metadata about the road segment such as the relative elevation of the road and the height of the road. For each road segment there is an edge defined which includes an orientation flag that indicates whether the edge is oriented in the same direction as the road segment. Based on applicant’s specification [0030], the examiner interprets a spatial reference identifier to be any type of spatial information that enables a system to distinguish the target road segment from other road segments (e.g. segment ids, coordinates, vector data, etc.). Examiner interprets coordinates as latitude and longitude which are used as matrix row and column numbers.)

Regarding claim 6, Arikan, in view of Kalra, teaches the method of claim 1, wherein generating the spatial reference identifier comprises determining a two-dimensional position associated with the attribute based on the one or more coordinates (Arikan, Fig. 8 and [0150]-[0151], discloses that road segments are defined with a segment ID (i.e., a unique identification), one or more names, geometry information about the road segment (e.g. coordinates), and attribute information defining metadata about the road segment. In combination, Kalra, [0005], discloses determining context information associated with one or more data items (e.g. attributes) stored at one or more nodes, determining one or more computations for processing the one or more data items based on the context information (e.g. navigation process), and causing a serialization of the one or more computations and/or context information and associate the serialization with the one or more data items. Kalra, [0034], [0046], and [0065], discloses the data analysis platform operates in connection with one or more nodes over a distributed communication network to generate the serialization as the data items are accessed from the data sources by conversion of the one or more computations into a format, syntax or metadata structure suitable for associated with the data items for processing by the one or more nodes. In generating a serialization, the serialized computation may reference or integrate specific one or more of the binary or Examiner interprets serialized computation integrates one or more of the binary data items as data items combined as bit fields in a numerically formatted integer. Kalra, [0043] and [0088]-[0092], discloses a navigation system that acquires data from geo-location data provider or mapping data sources (e.g. location information and other data be it current and/or historical) for generating route and coordinate data via data analysis platform. Data sources may include traffic data, road condition data, weather data, event data, pedestrian/other user provided data, etc.) and determining at least one of the orientation associated with the road segment or the vertical level associated with the road segment. (Arikan, Fig. 8 and [0151]-[0152], discloses that attribute information describes metadata about the road segment such as the relative elevation of the road and the height of the road. For each road segment there is an edge defined which includes an orientation flag that indicates whether the edge is oriented in the same direction as the road segment.)

Regarding claim 7, Arikan, in view of Kalra, teaches the method of claim 1, wherein the one or more coordinates include a first longitude associated with a first point included in the road segment, a first latitude associated with the first point, a second longitude associated with a second point included in the road segment, and a second latitude associated with the second point included in the road segment. (Arikan, [0156], discloses each road segment includes a start junction and an end junction with each of the vertices having a pair of coordinate values (e.g., (x,y) coordinate values, or geolocation coordinates (latitude, longitude)).)

 a non-transitory computer-readable storage medium including instructions that, when executed by a processor, (Arikan, [0421], discloses software stored in magnetic storage which can be read into memory for processing by a processor. In combination, Arikan, [0424]-[0426], discloses memory units and processing units.) configure the processor to associate content with a road segment (Arikan, [0085]-[0086], discloses generating a variety of tiles for client devices to render to generate roads, building, and surrounding scenery using the description of the road, building, and other geometries that are placed in each of the tiles.) by performing steps of: 
identifying a tile and a sub-tile based on a latitude and a longitude of a first point that is associated with a road segment; generating a spatial reference identifier that specifies the sub-tile, wherein the spatial reference identifier includes a matrix row number, a matrix column number, an orientation, and a vertical level; (Arikan, [0276], discloses a requestor device that requests a map for a particular region (e.g., using latitude/longitude information), and the map generator creates or uses pre-generated map tiles for the region, then sends data for these tiles to the device. In combination, Arikan, [0136], discloses that road segment data stores data defining the location and properties of roads. In combination, Arikan, Fig. 8 and [0150]-[0152], discloses that road segments are defined with a segment ID (i.e., a unique identification), one or more names, geometry information about the road segment (e.g. coordinates), and attribute information defining metadata about the road segment such as the relative elevation of the road and the height of the road. For each road segment there is an edge defined which includes an orientation flag that indicates whether the Based on applicant’s specification [0030], the examiner interprets a spatial reference identifier to be any type of spatial information that enables a system to distinguish the target road segment from other road segments (e.g. segment ids, coordinates, vector data, etc.). Examiner interprets coordinates as latitude and longitude which are used as matrix row and column numbers.) 
generating an attribute of the road segment based on the content and the spatial reference identifier, wherein the attribute of the road segment includes the spatial reference identifier; (Arikan, [0085]-[0086], discloses generating a variety of tiles for client devices to render to generate roads using the description of the road and other geometries that are placed in each of the tiles. In combination, Arikan, [0136], discloses that road segment data stores data defining the location and properties of roads. In combination, Arikan, [0144]-[0145], discloses that road, land cover, and building geometries are sent to the tile generator to assign the different geometries (both roads and land cover) to the various tiles and outputs tile data to storage which is accessed by client mapping applications in order for the applications to generate maps for viewing by a user.) and
transmitting the attribute of the road segment, including the spatial reference identifier, to a first navigation system, wherein the first navigation system performs at least one navigation operation based on a first road database, the attribute of the road segment, and the spatial reference identifier.  (Arikan, [0276], discloses a map generator generates map information (e.g., map tiles) to transmit to the requestor device for a particular region (e.g., using latitude/longitude  Examiner interprets that when the map generator generates map information with encoded vector and other data for the road segment in the map tile for specific coordinates then the spatial reference identifier is being encoded into and being sent to the device since a spatial reference identifier is any type of spatial information that enables a system to distinguish the target road segment from other road segments.)
However, Arikan does not explicitly teach wherein the spatial reference identifier includes a matrix row number, a matrix column number, an orientation, and a vertical level that are combined as bit fields in a numerically formatted integer;
On the other hand, Kalra teaches wherein the spatial reference identifier includes a matrix row number, a matrix column number, an orientation, and a vertical level that are combined as bit fields in a numerically formatted integer; (Kalra, [0005], discloses determining context information associated with one or more data items (e.g. attributes) stored at one or more nodes, determining one or more computations for processing the one or more data items based on the context information (e.g. navigation process), and causing a serialization of the one or more computations and/or context information and associate the serialization with the one or more data items. Kalra, [0034], [0046], and [0065], discloses the data analysis platform operates in connection with one or more nodes over a distributed communication Examiner interprets serialized computation integrates one or more of the binary data items as data items combined as bit fields in a numerically formatted integer. Kalra, [0043] and [0088]-[0092], discloses a navigation system that acquires data from geo-location data provider or mapping data sources (e.g. location information and other data be it current and/or historical) for generating route and coordinate data via data analysis platform. Data sources may include traffic data, road condition data, weather data, event data, pedestrian/other user provided data, etc. Real-time processing of the data items can be performed with resulting computations being serialized and associated with the data items.)
Arikan [0282] discloses a mapping service then transmits route data for navigation to the device. The navigation system of Kalra can be the mapping service of Arikan. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified Arikan to incorporate the teachings of serialization of data items for use by navigation systems of Kalra because both address the same field of mapping and navigation systems and by incorporating Kalra into the Arikan provides the navigation system with spatial reference identifiers by serializing needed data attributes.


Regarding claim 10, Arikan, in view of Kalra, teaches the non-transitory computer-readable storage medium of claim 9, wherein the tile is included in a tile-based representation of a geographical region, and the attribute specifies the tile. (Arikan, [0434], discloses a map service provides map services by generating map service data to a client device so that the client device may render the image data as a two-dimensional or three-dimensional map specifying one or more map tiles. A map tile may be a portion of a larger map image where assembling together the map tiles of a map produces the original map. The tiles may be generated from map image data, routing or navigation data, or any other map service data.)

Regarding claim 14, Arikan, in view of Kalra, teaches the non-transitory computer-readable storage medium of claim 9, wherein the spatial reference identifier further specifies at least one of the orientation associated with the road segment or the vertical level associated with the road segment. (Arikan, Fig. 8 and [0151]-[0152], discloses that attribute information describes metadata about the road segment such as the relative elevation of the road and the height of the road. For each road segment there is an edge defined which includes an orientation flag that indicates whether the edge is oriented in the same direction as the road segment. In combination, Examiner interprets serialized computation integrates one or more of the binary data items as data items combined as bit fields in a numerically formatted integer. Kalra, [0043] and [0088]-[0092], discloses a navigation system that acquires data from geo-location data provider or mapping data sources (e.g. location information and other data be it current and/or historical) for generating route and coordinate data via data analysis platform. Data sources may include traffic data, road condition data, weather data, event data, pedestrian/other user provided data, etc.)

Regarding claim 15, Arikan, in view of Kalra, teaches the non-transitory computer-readable storage medium of claim 14, wherein the vertical level is associated with at least one of a surface-level road, a bridge, a tunnel, an overpass, or an underpass. (Arikan, Fig. 8 and [0151], discloses that attribute information describes metadata about the road segment, such as the road type, the relative elevation of the road which may contain references to one or more other road segments indicating that the present road segment runs below or above the referenced object, the height of the road, and the form of way which defines a path as a dual carriageway, single carriageway, walkway, stairs, connector road, slip road, etc.)
Claim 20 recites substantially the same limitations as claim 15, and is rejected for substantially the same reasons.

Regarding claim 16, Arikan, in view of Kalra, teaches the non-transitory computer-readable storage medium of claim 14, wherein the orientation specifies an angle between a direction associated with the road segment and a predetermined direction. (Arikan, [0152], discloses an edge data structure contains a reference to a road segment to which the edge corresponds and an orientation flag that indicates whether the edge is oriented in the same direction as the road segment.)

Regarding independent claim 17, Arikan teaches a system for associating content with a road segment, (Arikan, [0085]-[0086], discloses generating a variety of tiles for client devices to render to generate roads, building, and surrounding scenery using the description of the road, building, and other geometries that are placed in each of the tiles.) the system comprising: 
a memory storing an attribute application; and a processor coupled to the memory, wherein when executed by the processor, the attribute application configures the processor to: (Arikan, Fig. 74 and [0422]-[0424], discloses an electronic system with various types of computer readable media, processing units, and memory.)
generate a spatial reference identifier based on a two-dimensional point associated with the road segment wherein the spatial reference identifier includes a matrix row number, a matrix column number, an orientation associated with the road segment, and a vertical level associated with the road segment; (Arikan, [0136], discloses that road segment data stores data defining the location and properties of roads. In combination, Arikan, Fig. 8 and [0150]-[0152], discloses that road segments are defined with a segment ID (i.e., a unique identification), one or more names, geometry information about the road segment (e.g. coordinates), and attribute information defining metadata about the road segment such as the relative elevation of the road and the height of the road. For each road segment there is an edge defined which includes an orientation flag that indicates whether the edge is oriented in the same direction as the road segment. Based on applicant’s specification [0030], the examiner interprets a spatial reference identifier to be any type of spatial information that enables a system to distinguish the target road segment from other road segments (e.g. segment ids, coordinates, vector data, etc.). Examiner interprets coordinates as latitude and longitude which are used as matrix row and column numbers.)
generate an attribute of the road segment based on the content and the spatial reference identifier, wherein the attribute of the road segment includes the spatial reference identifier; (Arikan, [0085]-[0086], discloses generating a variety of tiles for client devices to render to generate roads using the description of the road and  and
transmit the attribute of the road segment, including the spatial reference identifier, to a first navigation system, wherein the first navigation system performs at least one navigation operation based on a first road database, the attribute of the road segment, and the spatial reference identifier. (Arikan, [0276], discloses a map generator generates map information (e.g., map tiles) to transmit to the requestor device for a particular region (e.g., using latitude/longitude information), and the map generator creates or uses pre-generated map tiles for the region, then sends data for these tiles encoded vector and other data to the device. In combination, Arikan, [0282], discloses a mapping service then transmits route data for navigation to the device to display navigation instructions for the user of the device. Examiner interprets that when the map generator generates map information with encoded vector and other data for the road segment in the map tile for specific coordinates then the spatial reference identifier is being encoded into and being sent to the device since a spatial reference identifier is any type of spatial information that enables a system to distinguish the target road segment from other road segments.)
wherein the spatial reference identifier includes a matrix row number, a matrix column number, an orientation, and a vertical level that are combined as bit fields in a numerically formatted integer;
On the other hand, Kalra teaches wherein the spatial reference identifier includes a matrix row number, a matrix column number, an orientation, and a vertical level that are combined as bit fields in a numerically formatted integer; (Kalra, [0005], discloses determining context information associated with one or more data items (e.g. attributes) stored at one or more nodes, determining one or more computations for processing the one or more data items based on the context information (e.g. navigation process), and causing a serialization of the one or more computations and/or context information and associate the serialization with the one or more data items. Kalra, [0034], [0046], and [0065], discloses the data analysis platform operates in connection with one or more nodes over a distributed communication network to generate the serialization as the data items are accessed from the data sources by conversion of the one or more computations into a format, syntax or metadata structure suitable for associated with the data items for processing by the one or more nodes. In generating a serialization, the serialized computation may reference or integrate specific one or more of the binary or unstructured data items. Examiner interprets serialized computation integrates one or more of the binary data items as data items combined as bit fields in a numerically formatted integer. Kalra, [0043] and [0088]-[0092], discloses a navigation system that acquires data from geo-location data provider or mapping data sources (e.g. location information and other data be it current and/or 
Arikan [0282] discloses a mapping service then transmits route data for navigation to the device. The navigation system of Kalra can be the mapping service of Arikan. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified Arikan to incorporate the teachings of serialization of data items for use by navigation systems of Kalra because both address the same field of mapping and navigation systems and by incorporating Kalra into the Arikan provides the navigation system with spatial reference identifiers by serializing needed data attributes.
One of ordinary skill in the art would be motivated to do so as to provide data that can be migrated to the closest possible computation level across a distributed computing environment with minimized or improved cost, energy consumption, security enforcement requirements, privacy regulation, etc., as taught by Kalra [0002].

Regarding claim 19, Arikan, in view of Kalra, teaches the system of claim 17, wherein the two-dimensional point is associated with a longitude and a latitude. (Arikan, [0156], discloses each road segment includes a start junction and an end junction with each of the vertices having a pair of coordinate values (e.g., (x,y) coordinate values, or geolocation coordinates (latitude, longitude)).)



Claims 4, 5, 8, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Arikan, in view of Kalra, and further in view of Fernekes (U.S. Pub. No. 2010/0082564, previously cited).

Regarding claim 4, Arikan, in view of Kalra, teaches all the limitations as set forth in the rejection of claim 1 above. Arikan, in view of Kalra, further teaches the method of claim 1, wherein the one or more coordinates include a longitude and a latitude, (Arikan, [0136], discloses that road segment data stores data defining the location and properties of roads. In combination, Arikan, Fig. 8 and [0150]-[0151] and [0156], discloses that road segments are defined with a segment ID (i.e., a unique identification), one or more names, geometry information about the road segment (e.g. coordinates), and attribute information defining metadata about the road segment where each road segment includes a start junction and an end junction with each of the vertices having a pair of coordinate values (e.g., (x,y) coordinate values, or geolocation coordinates (latitude, longitude)).) and
wherein the tile is included in a tile-based representation of a geographical region. (Arikan, [0434], discloses a map service provides map services by generating map service data to a client device so that the client device may render the image data as a two-dimensional or three-dimensional map specifying one or more map tiles. A map tile may be a portion of a larger map image where assembling together the map 
However, Arikan, in view of Kalra, does not explicitly teach generating the spatial reference identifier comprises computing the matrix row number and the matrix column number that specify a sub-tile associated with a tile based on the longitude and the latitude, 
On the other hand, Fernekes teaches generating the spatial reference identifier comprises computing the matrix row number and the matrix column number that specify a sub-tile associated with a tile based on the longitude and the latitude, (Fernekes, Fig. 4 and [0042]-[0043], discloses a world map segmented into tiles that are bounded by lines of constant latitude or longitude where each of the tiles is assigned a tile ID. In combination, Fernekes, [0049]-[0053], discloses geographic data regarding current location may be in the form of geographic coordinates (i.e., latitude/longitude) of the position based on data from the positioning system. If the map access application receives the geographic coordinates, the map access application translates the geographic coordinates into the tile ID from the latitude and longitude. The row and column number of the tile can be obtained from the tile ID from a spatial index. Using the tile ID allows the spatial index to be a two-dimensional array indexed by a tile's row and column in the world tile grid.)
The tiles of Fernekes can be the map tiles of Arikan. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified Arikan to incorporate the teachings of using tile ID with spatial indexes indexed by a tile's row and column in the world tile grid of Fernekes 
One of ordinary skill in the art would be motivated to do so as to provide a geographic database requiring less memory and improves the efficiency of data retrieval, as taught by Fernekes [0006].

Regarding claim 5, Arikan, in view of Kalra and Fernekes, teaches the method of claim 4, wherein the tile-based representation of the geographical region comprises a quadtree of tiles that is accessible to the first navigation system. (Arikan, [0415], discloses servers that define a map in terms of a tile tree with multiple levels that correspond to multiple zoom levels for viewing the map. The tile tree data structure is a quadtree with twenty one levels that correspond to twenty one zoom levels for viewing the map. In the quadtree, each node is a map tile, and each non-leaf node has four child tile nodes.)
Claim 13 recites substantially the same limitations as claim 5, and is rejected for substantially the same reasons.

Regarding claim 8, Arikan, in view of Kalra, teaches all the limitations as set forth in the rejection of claim 7 above. Arikan, in view of Kalra, further teaches method of claim 7, wherein generating the spatial reference identifier comprises computing the orientation based on the first point and the second point, (Arikan, [0136], discloses that road segment data stores data defining the location and properties of roads. In combination, Arikan, Fig. 8 and [0150]-[0152], discloses that road segments are defined with a segment ID (i.e., a unique identification), one or more names, geometry information about the road segment (e.g. coordinates), and attribute information defining metadata about the road segment such as the relative elevation of the road and the height of the road. For each road segment there is an edge defined which includes an orientation flag that indicates whether the edge is oriented in the same direction as the road segment.)  Based on applicant’s specification [0030], the examiner interprets a spatial reference identifier to be any type of spatial information that enables a system to distinguish the target road segment from other road segments (e.g. segment ids, coordinates, vector data, etc.). In combination, Kalra, [0005], discloses determining context information associated with one or more data items (e.g. attributes) stored at one or more nodes, determining one or more computations for processing the one or more data items based on the context information (e.g. navigation process), and causing a serialization of the one or more computations and/or context information and associate the serialization with the one or more data items. Kalra, [0034], [0046], and [0065], discloses the data analysis platform operates in connection with one or more nodes over a distributed communication network to generate the serialization as the data items are accessed from the data sources by conversion of the one or more computations into a format, syntax or metadata structure suitable for associated with the data items for processing by the one or more nodes. In generating a serialization, the serialized computation may reference or integrate specific one or more Examiner interprets serialized computation integrates one or more of the binary data items as data items combined as bit fields in a numerically formatted integer. Kalra, [0043] and [0088]-[0092], discloses a navigation system that acquires data from geo-location data provider or mapping data sources (e.g. location information and other data be it current and/or historical) for generating route and coordinate data via data analysis platform. Data sources may include traffic data, road condition data, weather data, event data, pedestrian/other user provided data, etc.) 
identifying a tile that is included in a tile-based representation of a geographical region based on the first longitude and the first latitude, (Arikan, [0434], discloses a map service provides map services by generating map service data to a client device so that the client device may render the image data as a two-dimensional or three-dimensional map specifying one or more map tiles. A map tile may be a portion of a larger map image where assembling together the map tiles of a map produces the original map. The tiles may be generated from map image data, routing or navigation data, or any other map service data.) and 
However, Arikan, in view of Kalra, does not explicitly teach computing the matrix row number and the matrix column number that specify a sub-tile associated with the tile based on the first longitude and the first latitude.
On the other hand, Fernekes teaches computing the matrix row number and the matrix column number that specify a sub-tile associated with the tile based on the first longitude and the first latitude. (Fernekes, Fig. 4 and [0042]-[0043], discloses a world map segmented into tiles that are bounded by lines of constant 
The tiles of Fernekes can be the map tiles of Arikan. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified Arikan to incorporate the teachings of using tile ID with spatial indexes indexed by a tile's row and column in the world tile grid of Fernekes because both address the same field of mapping and navigation systems and by incorporating Fernekes into the Arikan provides the navigation system with matrix row number and a matrix column number that specify a tile based on the longitudinal and the latitude, wherein the tile is included in a tile-based representation of a geographical region.
One of ordinary skill in the art would be motivated to do so as to provide a geographic database requiring less memory and improves the efficiency of data retrieval, as taught by Fernekes [0006].

Regarding claim 12, Arikan, in view of Kalra, teaches all the limitations as set forth in the rejection of claim 9 above. However, Arikan, in view of Kalra, does not  the non-transitory computer-readable storage medium of claim 9, wherein generating the spatial reference identifier comprises computing the matrix row number and the matrix column number that locate the sub-tile within the tile. 
On the other hand, Fernekes teaches wherein generating the spatial reference identifier comprises computing the matrix row number and the matrix column number that locate the sub-tile within the tile. (Fernekes, Fig. 4 and [0042]-[0043], discloses a world map segmented into tiles that are bounded by lines of constant latitude or longitude where each of the tiles is assigned a tile ID. In combination, Fernekes, [0049]-[0053], discloses geographic data regarding current location may be in the form of geographic coordinates (i.e., latitude/longitude) of the position based on data from the positioning system. If the map access application receives the geographic coordinates, the map access application translates the geographic coordinates into the tile ID from the latitude and longitude. The row and column number of the tile can be obtained from the tile ID from a spatial index. Using the tile ID allows the spatial index to be a two-dimensional array indexed by a tile's row and column in the world tile grid.)
The tiles of Fernekes can be the map tiles of Arikan. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified Arikan to incorporate the teachings of using tile ID with spatial indexes indexed by a tile's row and column in the world tile grid of Fernekes because both address the same field of mapping and navigation systems and by incorporating Fernekes into the Arikan provides the navigation system with matrix row 
One of ordinary skill in the art would be motivated to do so as to provide a geographic database requiring less memory and improves the efficiency of data retrieval, as taught by Fernekes [0006].



Claims 2, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Arikan, in view of Kalra, and further in view of Sugawara et al. (U.S. Pub. No. 2010/0211309, previously cited), hereinafter Sugawara.

Regarding claim 2, Arikan, in view of Kalra, teaches all the limitations as set forth in the rejection of claim 1 above. Arikan, in view of Kalra, further teaches the method of claim 1, further comprising transmitting the attribute to a second navigation system that performs at least one navigation operation based on a second road database and the attribute, (Arikan, [0085]-[0086], discloses generating a variety of tiles for client devices to render to generate roads, building, and surrounding scenery using the description of the road, building, and other geometries that are placed in each of the tiles. In combination, In combination, Arikan, [0144]-[0145], discloses that road, land cover, and building geometries are sent to the tile generator to assign the different geometries (both roads and land cover) to the various tiles and outputs tile data to Examiner interprets each client device as a separate navigation system.)
However, Arikan, in view of Kalra, does not explicitly teach wherein a first road segment identifier that designates the road segment within the first road database differs from a second road segment identifier that designates the road segment within the second road database.
On the other hand, Sugawara teaches wherein a first road segment identifier that designates the road segment within the first road database differs from a second road segment identifier that designates the road segment within the second road database. (Sugawara, Fig. 1 and [0039], discloses a navigation map storing unit storing navigation map information to be output to the output device. The navigation map information contains the location, shape, and posture of an individual link constituting a road are expressed by a series of coordinates and is tagged with the link identifier for identifying individual link. The definitions of the coordinates in the navigation map information and support map information are different due to the different specifications and data architectures it is still possible to match the links by tagging the identical links with common link identifier.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified Arikan to incorporate the teachings of navigation server and device system of Sugawara because both address 
One of ordinary skill in the art would be motivated to do so as to provide a navigation server capable of generating an appropriate guide support information in view of a traffic state after occurrence of an accidental situation in a road section rapidly, and make a navigation device recognize the same, as taught by Sugawara [0006].
Claims 11 and 18 recite substantially the same limitations as claim 2, and are rejected for substantially the same reasons.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY CHEUNG whose telephone number is (571)272-9785. The examiner can normally be reached MON-TH 8:00AM-4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEKSANDR KERZHNER/Supervisory Patent Examiner, Art Unit 2165